DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
Paragraph [001], line 2, “2021, entitled” should be - - 2021, now issued as U.S. Patent No. 11,415,385, entitled - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnsed, Jr. (US Patent No. 9,528,795).
Regarding claim 1, Burnsed, Jr. discloses a sling slider comprising; 
a body defining an elongated sling strap passage configured to receive an elongated sling strap (see annotated Fig. 3); 
the elongated sling strap passage defined at least in part by an elongated bar (see annotated Fig. 3); 
the elongated bar having opposed ends (see annotated Fig. 3); 
the elongated bar defining an elongated cord passage extending between the opposed ends of the elongated bar (see annotated Fig. 3); 
a cord received in the elongated cord passage (see annotated Fig. 3); 
the cord having a received portion within the elongated cord passage and a handle portion extending outside the elongated cord passage such that the handle portion operates to exert a motive force on the body (see annotated Fig. 3); and 
the elongated cord passage being perpendicular/transverse to the elongated sling strap passage (see annotated Fig. 3).  

    PNG
    media_image1.png
    538
    725
    media_image1.png
    Greyscale



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677